

115 HR 6539 IH: Veterans Health Care Staffing Improvement Act
U.S. House of Representatives
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6539IN THE HOUSE OF REPRESENTATIVESJuly 26, 2018Mr. DeFazio introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of Veterans Affairs to carry out a program to increase efficiency in the
			 recruitment and hiring by the Department of Veterans Affairs of health
			 care workers that are undergoing separation from the Armed Forces, to
			 create uniform credentialing standards for certain health care
			 professionals of the Department, and for other purposes.
	
 1.Short titleThis Act may be cited as the Veterans Health Care Staffing Improvement Act. 2.Program to increase efficiency in the recruitment and hiring by the Department of Veterans Affairs of health care workers undergoing separation from the Armed Forces (a)ProgramThe Secretary of Veterans Affairs shall, in coordination with the Secretary of Defense, carry out a program to recruit individuals who are undergoing separation from the Armed Forces and who served in a health care capacity while serving as a member of the Armed Forces. The program shall be known as the Docs-to-Doctors Program.
			(b)Sharing of information
 (1)Submittal of listFor purposes of carrying out the program, not less frequently than once per year (or a shorter period that the Secretary of Veterans Affairs and the Secretary of Defense may jointly specify), the Secretary of Defense shall submit to the Secretary of Veterans Affairs a list of members of the Armed Forces, including the reserve components, who—
 (A)served in a health care capacity while serving as a member of the Armed Forces; (B)are undergoing or have undergone separation from the Armed Forces during the period covered by the list; and
 (C)will be discharged from the Armed Forces under honorable conditions, as determined by the Secretary of Defense, or have been discharged from the Armed Forces under honorable conditions during the period covered by the list.
 (2)Use of occupational codesEach list submitted under paragraph (1) shall include members of the Armed Forces who were assigned a Military Occupational Specialty code, an Air Force Specialty Code, or a United States Navy rating indicative of service in a health care capacity.
 (3)Information includedEach list submitted under paragraph (1) shall include the following information, to the extent such information is available to the Secretary of Defense, with respect to each member of the Armed Forces included in such list:
 (A)Contact information. (B)Rank upon separation from the Armed Forces.
 (C)A description of health care experience while serving as a member of the Armed Forces and other relevant health care experience, including any relevant credential, such as a certificate, certification, or license, including the name of the institution or organization that issued the credential.
 (4)Consultation with Secretary of Homeland SecurityIn submitting each list under paragraph (1), the Secretary of Defense shall consult with the Secretary of Homeland Security with respect to matters concerning the Coast Guard when it is not operating as a service in the Navy.
				(c)Resolution of barriers to employment
 (1)In generalIn carrying out the program, the Secretary of Veterans Affairs shall, in coordination with the Secretary of Defense, work to resolve any barriers relating to credentialing or to specific hiring rules, procedures, and processes of the Department of Veterans Affairs that may delay or prevent the hiring of individuals who are undergoing separation from the Armed Forces and who served in a health care capacity while serving as a member of the Armed Forces, including by reconciling different credentialing processes and standards between the Department of Veterans Affairs and the Department of Defense.
 (2)ReportIf the Secretary of Veterans Affairs determines that a barrier described in paragraph (1) cannot be resolved under such paragraph, the Secretary shall, not later than 90 days after the discovery of the barrier, submit to Congress a report that includes such recommendations for legislative and administrative action as the Secretary considers appropriate to resolve the barrier, including any barrier imposed by a State.
 (d)Treatment of applications for employmentAn application for employment in the Department of Veterans Affairs in a health care capacity received by the Secretary of Veterans Affairs from a member or former member of the Armed Forces who is on a list submitted to the Secretary under subsection (b) shall not be considered an application from outside the work force of the Department for purposes of section 3330 of title 5, United States Code, and section 335.105 of title 5, Code of Federal Regulations (as in effect on the date of the enactment of this Act), if the application is received not later than one year after the separation of the member or former member from the Armed Forces.
			3.Uniform credentialing standards for certain health care professionals of the Department of Veterans
			 Affairs
 (a)In generalSubchapter II of chapter 74 of title 38, United States Code, is amended by inserting after section 7423 the following new section:
				
					7423A.Personnel administration: uniform credentialing process
 (a)Uniform processThe Secretary shall implement a uniform credentialing process for employees of the Veterans Health Administration for each position specified in section 7421(b) of this title.
 (b)Recognition throughout AdministrationIf an employee of the Administration in a position specified in section 7421(b) of this title is credentialed under this section for purposes of practicing in a location within the Administration, such credential shall be deemed to be sufficient for the employee to practice in any location within the Administration.
						(c)Renewal
 (1)Except as provided in paragraph (2), the Secretary may provide for the renewal of credentials under this section pursuant to such regulations as the Secretary may prescribe for such purpose.
 (2)Renewal of credentials under this section may not be required solely because an employee moves from one facility of the Department to another..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 74 of such title is amended by inserting after the item relating to section 7423 the following new item:
				
					
						7423A. Personnel administration: uniform credentialing process..
 (c)Effective dateThe Secretary of Veterans Affairs shall implement the uniform credentialing process required under section 7423A of such title, as added by subsection (a), not later than one year after the date of the enactment of this Act.
			